      Case 1:17-cv-02591-TJS Document 54 Filed 03/11/19 Page 1 of 3



                  IN THE U.S. DISTRICT COURT OF MARYLAND
                         FOR DISTRICT OF MARYLAND

Todd Feehley, et al.                          *
on behalf of themselves and
others similarly situated                     *

        Plaintiffs                            *

        v.                                    *         Case No. TJS-17-02591

Sabatino’s, Inc.                             *
(t/a “Sabatino’s Italian Restaurant), et al.
                                             *
        Defendants
____________________________________/

             JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT

        The parties jointly move that the Court approve the attached settlement agreement

(Ex. 1). In support of this Motion, the parties state as follows:

        1.      The parties conducted a full exchange of information, including payroll

records, prior to engaging in settlement discussions.

        2.      The settlement agreement was reached in mediation before Magistrate

Judge Timothy J. Sullivan on February 19, 2019. Each side was capably represented by

experienced counsel.

        3.      The settlement agreement provides for a total payment of $97,285.90 to

the eleven (11) Plaintiffs, which represents 100% of their disputed wages, and an

additional payment $48,641.13 for the Plaintiffs’ attorneys’ fees and costs, which

represents less than 100% of the accrued attorneys’ fees plus their actual costs. The

Plaintiffs have not been (and will not be) required to pay any of the attorneys’ fees and

costs in this case.
           Case 1:17-cv-02591-TJS Document 54 Filed 03/11/19 Page 2 of 3



            4.      The settlement agreement reached is reasonable and fair, considering the

    facts and issues in controversy. The Court is fully aware of the fact and legal issues,

    having presided over the settlement negotiations.

    March 11, 2019



                                                        Respectfully submitted,

   /s/ (with permission)                                   /s/ (with permission)
_________________________________________               ___________________________________________
Howard B. Hoffman, Bar No.: 25965                       T. Christine Pham, Bar No.: 25446
Jordan S. Liew, Bar No.: 20509                          Rosenberg Martin Greenberg, LLP
Hoffman Employment Law, LLC                             25 South Charles Street, Suite 2115
600 Jefferson Plaza, Suite 204                          Baltimore, MD 21201
Rockville, MD 20852                                     410.727.6600 Telephone
301-251-3752 Telephone                                  410.727.1115 Facsimile
301-251-3753 Facsimile                                  cpham@rosenbergmartin.com
hbhoffmanesq@hoholaw.com

                                          Attorneys for Defendants
   /s/ Bradford W. Warbasse               Sabatino’s, Inc. and Vincent Culotta
_________________________________________
Bradford W. Warbasse, Esquire
Federal Bar No. 07304
401 Washington Ave., Suite 200
Towson, MD 21204
410-337-5411 Telephone
410-938-8668 Facsimile
warbasselaw@gmail.com

Attorneys for Plaintiffs




APPROVED:



_________________________________________                  _______________
Hon. Timothy J. Sullivan                                         Date
U.S. Magistrate Judge

                                                2
      Case 1:17-cv-02591-TJS Document 54 Filed 03/11/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of March, 2019, a copy of the foregoing Joint

Motion to Approve Settlement Agreement, along with all Exhibits and other attachments,

was filed via the Electronic Case Filing System (ECF) maintained by the U.S. District

Court for the District of Maryland, and is available for viewing and downloading

from the ECF system.



                                             __________/s/______________
                                             Bradford W. Warbasse




                                            3
